Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being antedated by United States Patent Application Publication No.: US 2018/0302416 A1 (EINBERG et al.).

As Per Claim 1: EINBERG et al. teaches: A method for exchanging authentication data between edge-nodes, the method comprising:
- pairing a first edge-node with a second edge-node;
- periodically transmitting a verification communication from the first edge-node to the second edge-node;
- discovering a responsive verification communication at the first edge-node from the second edge-node;
- when the second edge-node is unresponsive, for a predetermined time period, to the verification communication transmitted by the first edge-node, triggering an alert at the first edge-node;
- periodically transmitting a verification communication from the second edge-node to the first edge-node;
- discovering a responsive verification communication at the second edge-node from the first edge-node;
- when the first edge-node is unresponsive, for a predetermined time period, to the verification communication transmitted by the second edge-node, triggering an alert at the second edge-node. 
	(EINBERG et al., Paragraph [0056], “In one embodiment, authentication may be required between the wearable device 104 and the reading device 112 before further communications are enabled. Additionally or alternatively, authentication may be required between the wearable device 104 and the mobile device 108 before further communications are enabled. In any event, the further communications may provide communications in which access control information (e.g., keys, codes, credentials, etc.) are shared. In some embodiments, the authentication may be provided via one-way or mutual authentication. Examples of authentication may include, but are not limited to, simple authentication based on site codes, trusted data formats, shared secrets, and/or the like. As can be appreciated, access control information is more sensitive and may require more involved validation via, for example, an encrypted exchange of access control information.”).
	(EINBERG et al., Paragraph [0012], “In one embodiment, the continuous authentication may be based on whether the wearable device is currently paired with a mobile device. For instance, continuous authentication may be allowed by determining that the wearable device is currently paired (at the time of detecting the wearable device and/or the mobile device) with a mobile device may (e.g., via Bluetooth.RTM. or some other wireless pairing protocol, etc.). In this example, when the pairing is broken or no longer current, the continuous authentication may be disabled, credentials may be revoked, access control decisions may be limited, etc., and/or combinations thereof. As can be appreciated, pairing may be broken manually (e.g., via a user selectively unpairing a device, etc.), automatically (e.g., via the mobile device, wearable device, access control reader, and/or other device detecting an unpairing condition, etc.), and/or in response to detecting or determining a number of conditions (location of the wearable device, location of the mobile device, access control decision updates, credential management rules, differences associated therewith, combinations thereof, and the like). In any event, the conditions and/or rules controlling the continuous authentication may be stored in a memory associated with the wearable device, the mobile device, an access control reader, an access control system, and/or the like.”).


As Per Claim 2: The rejection of claim 1 is incorporated and further EINBERG et al. teaches:
- transmitting a verification communication from the first edge-node to the second edge-node is response to receipt of an authentication request at the first edge-node. 
	(EINBERG et al., Paragraph [0095], “Next, the method 700 proceeds by receiving an authentication activation input (step 712). This authentication activation input may correspond to information that the wearable device 104 is being worn by a user 102. One example of the authentication activation input may include attaching the wearable device 104 to a user 102 (e.g., via clasping, fastening, etc., the wearable device 104). Another example of the authentication activation input may include determining whether the wearable device 104 is being worn via one or more wearable sensors 220. In yet another example, the authentication activation input may include determining whether the wearable device 104 is paired and/or associated with a trusted mobile device 108. Additionally or alternatively, the authentication activation input may include determining whether a mobile device 108 is associated with, located in proximity to, and/or carried by the user 102.”).

As Per Claim 3: The rejection of claim 1 is incorporated and further EINBERG et al. teaches:
- the alert at the first edge-node is an audible alert. 
	(EINBERG et al., Paragraph [0084], “The wearable device 104 and/or the mobile device 108 may be configured to operate in a particular manner based on whether each of the devices 104, 108 are detected within the same zone. For instance, each of the zones 404A-N may be associated with a different level of operability. If, for instance, both the wearable device 104 and the mobile device 108 are detected within the first zone 404A, continuous authentication may be allowed for the user 102 having the wearable device 104. However, if one of the wearable device 104 or the mobile device 108 is detected in a different zone (e.g., wearable device 104 in first zone 404A and mobile device 108 in zone 404B, etc.) the continuous authentication may be disabled. In some embodiments, when one of the devices 104, 108 is detected in an outer zone 404N or some other zone 412, an alert (e.g., audible, visual, tactile, etc., or combinations thereof) may be provided to the user 102 (e.g., via the wearable device 104, a communication device 124, and/or the mobile device 108, etc.). The alert may be configured to inform the user 102 that the device 104, 108 is separated from the user 102 by at least a significant distance 408N, etc.”).

As Per Claim 4: The rejection of claim 1 is incorporated and further EINBERG et al. teaches:
-  the alert at the second edge-node is an audible alert. 
	(EINBERG et al., Paragraph [0084], “The wearable device 104 and/or the mobile device 108 may be configured to operate in a particular manner based on whether each of the devices 104, 108 are detected within the same zone. For instance, each of the zones 404A-N may be associated with a different level of operability. If, for instance, both the wearable device 104 and the mobile device 108 are detected within the first zone 404A, continuous authentication may be allowed for the user 102 having the wearable device 104. However, if one of the wearable device 104 or the mobile device 108 is detected in a different zone (e.g., wearable device 104 in first zone 404A and mobile device 108 in zone 404B, etc.) the continuous authentication may be disabled. In some embodiments, when one of the devices 104, 108 is detected in an outer zone 404N or some other zone 412, an alert (e.g., audible, visual, tactile, etc., or combinations thereof) may be provided to the user 102 (e.g., via the wearable device 104, a communication device 124, and/or the mobile device 108, etc.). The alert may be configured to inform the user 102 that the device 104, 108 is separated from the user 102 by at least a significant distance 408N, etc.”).

As Per Claim 5: The rejection of claim 1 is incorporated and further EINBERG et al. teaches:
-  when the responsive verification communication is received within the predetermined time period, the responsive verification communication authenticates an entity associated with the first edge-node. 
	(EINBERG et al., Paragraph [0011], “In some embodiments, the continuous authentication may be based on whether the wearable device is within communication range of a mobile device. Determining whether the wearable device is within the communication range of a mobile device may be used alone or in conjunction with determining whether the wearable device is being worn to provide continuous authentication for the user having the wearable device. The communication range may be based on any number of communications protocols associated with the wearable and/or the mobile device. Examples of communications protocols can include, but are in no way limited to, the protocol or protocols associated with near field communication (NFC), radio frequency identification (RFID)(e.g., operating at 125 kHz, 13.56 kHz, etc.), Bluetooth.RTM. wireless communication, Bluetooth.RTM. Low Energy (BLE), Personal Area Network (PAN), Body Area Network (BAN), cellular communications, WiFi communications, and/or other wireless communications.”).
	(EINBERG et al., Paragraph [0100], “The method 800 begins at step 804 and proceeds by determining the presence of a wearable device 104 via at least one reading device 112 (step 808). Next, the method 800 determines whether the wearable device 104 is activated for authentication (step 812). If the wearable device 104 is not activated for authentication, or if authentication has been disabled, the method 800 ends at step 820. In the event that the wearable device 104 is activated for authentication, the method 800 proceeds by the reading device 112 providing access based on the continuous authentication for the user 102 having the wearable device 104 (step 816). This access may be based on the rules and/or the credentials stored in the memory 204 of the wearable device 104. The method 800 returns to step 812 and continues to determine whether the wearable device 104 is activated for authentication. As can be appreciated, the authentication of a wearable device 104 in an access control system 100 may be changed based on a number of conditions, as described herein. Among other things, continually determining whether the wearable device 104 is authenticated as a user 102 moves throughout an access control system 100 allows for an immediate detection of unauthenticated credentials.”).
	(EINBERG et al., Paragraph [0104], “When the relationship of the wearable device 104 to the mobile device 108 allows for continuous authentication, the method 900 proceeds by providing access authentication credentials based on the continuous authentication for the user 102 having the wearable device 104. In some embodiments, this authentication may allow access to a user 102 having the wearable device 104 based on the rules and/or the credentials stored in the memory 204 of the wearable device 104. The method 900 may continue by returning to step 920 and continually determining whether the relationship between the wearable device 104 and the mobile device 108 allows continuous authentication. As described herein, the relationship between the wearable device 104 and the mobile device 108 may change over time, in the event of theft, in the event of a lost device 104, 108, etc. Continually reevaluating the relationship between the wearable device 104 and the mobile device 108 can provide for fast detection of credential misuse, loss, or theft.”).

As Per Claim 6: The rejection of claim 5 is incorporated and further EINBERG et al. teaches:
-  the entity is associated with the first edge-node and the second edge-node. 


As Per Claim 7: The rejection of claim 1 is incorporated and further EINBERG et al. teaches:
-  the authenticated entity is enabled to access authenticated applications within the first edge-node. 
	(EINBERG et al., Paragraph [0012], “In one embodiment, the continuous authentication may be based on whether the wearable device is currently paired with a mobile device. For instance, continuous authentication may be allowed by determining that the wearable device is currently paired (at the time of detecting the wearable device and/or the mobile device) with a mobile device may (e.g., via Bluetooth.RTM. or some other wireless pairing protocol, etc.). In this example, when the pairing is broken or no longer current, the continuous authentication may be disabled, credentials may be revoked, access control decisions may be limited, etc., and/or combinations thereof. As can be appreciated, pairing may be broken manually (e.g., via a user selectively unpairing a device, etc.), automatically (e.g., via the mobile device, wearable device, access control reader, and/or other device detecting an unpairing condition, etc.), and/or in response to detecting or determining a number of conditions (location of the wearable device, location of the mobile device, access control decision updates, credential management rules, differences associated therewith, combinations thereof, and the like). In any event, the conditions and/or rules controlling the continuous authentication may be stored in a memory associated with the wearable device, the mobile device, an access control reader, an access control system, and/or the like.”).

As Per Claim 8: The rejection of claim 1 is incorporated and further EINBERG et al. teaches:
-  the authenticated entity is enabled to transmit authenticated communications from the first edge-node. 
	(EINBERG et al., Paragraph [0056], “In one embodiment, authentication may be required between the wearable device 104 and the reading device 112 before further communications are enabled. Additionally or alternatively, authentication may be required between the wearable device 104 and the mobile device 108 before further communications are enabled. In any event, the further communications may provide communications in which access control information (e.g., keys, codes, credentials, etc.) are shared. In some embodiments, the authentication may be provided via one-way or mutual authentication. Examples of authentication may include, but are not limited to, simple authentication based on site codes, trusted data formats, shared secrets, and/or the like. As can be appreciated, access control information is more sensitive and may require more involved validation via, for example, an encrypted exchange of access control information.”).

As Per Claim 9: The rejection of claim 1 is incorporated and further EINBERG et al. teaches:
-  upon the triggering the alert at the first edge-node, authenticated applications and authenticated communications on the first edge-node become unavailable until the entity is re-authenticated. 
	(EINBERG et al., Paragraph [0012], “In one embodiment, the continuous authentication may be based on whether the wearable device is currently paired with a mobile device. For instance, continuous authentication may be allowed by determining that the wearable device is currently paired (at the time of detecting the wearable device and/or the mobile device) with a mobile device may (e.g., via Bluetooth.RTM. or some other wireless pairing protocol, etc.). In this example, when the pairing is broken or no longer current, the continuous authentication may be disabled, credentials may be revoked, access control decisions may be limited, etc., and/or combinations thereof. As can be appreciated, pairing may be broken manually (e.g., via a user selectively unpairing a device, etc.), automatically (e.g., via the mobile device, wearable device, access control reader, and/or other device detecting an unpairing condition, etc.), and/or in response to detecting or determining a number of conditions (location of the wearable device, location of the mobile device, access control decision updates, credential management rules, differences associated therewith, combinations thereof, and the like). In any event, the conditions and/or rules controlling the continuous authentication may be stored in a memory associated with the wearable device, the mobile device, an access control reader, an access control system, and/or the like.”).
	(EINBERG et al., Paragraph [0017], “In some embodiments, the attachment state of wearable device may be associated with a time. Benefits of associating a time with the attachment state of the wearable device may allow an access control system to determine when a wearable device was put on, how long the wearable device was worn, an amount of time the wearable device was worn before being detached, a detachment time, combinations thereof, and/or the like (e.g., used in verifying that a wearable device has been worn during a specific time period by a prisoner, parolee, child, etc.). By way of example, a timer associated with the wearable device may record the amount of time that the wearable device has been attached to, and/or even detached from, a user. In some embodiments, a time stamp may be recorded each time a wearable device is attached and/or detached. In any event time information may be used by an access control system and/or the components thereof in making access control decisions and/or generating an access control report, etc.”).

As Per Claim 10: EINBERG et al. teaches: A system for exchanging authentication data between edge-nodes, the system comprising:
- an edge-node network, the edge-node network comprising a plurality of edge-nodes, each edge-node comprising:
- a pairing module, each pairing module being operable to:
- receive an instruction to pair a host edge-node with one or more edge-nodes in the network;
- pair the host edge-node with the one or more edge-nodes in the network;
- continually transmit, from the host edge-node, a verification communication, to the one or more edge-nodes in the network;
- continually discover, at the host edge-node, a responsive verification communication, from the one or more edge-nodes in the network; and
- continually receive, at the host edge-node, the responsive verification communication, from the one or more edge-nodes in the network;
- an executable module, each executable module being operable to:
- determine occurrence of an event;
- upon determination of the occurrence of the event, analyze a stored event protocol of the host edge-node, the stored event protocol for use with a list of paired edge-nodes, said protocol comprising an algorithm for implementing one or more executables in response to the occurrence of the determined event;
- based on the algorithm, determine an executable; and
- execute the determined executable. 
	(EINBERG et al., Paragraph [0056], “In one embodiment, authentication may be required between the wearable device 104 and the reading device 112 before further communications are enabled. Additionally or alternatively, authentication may be required between the wearable device 104 and the mobile device 108 before further communications are enabled. In any event, the further communications may provide communications in which access control information (e.g., keys, codes, credentials, etc.) are shared. In some embodiments, the authentication may be provided via one-way or mutual authentication. Examples of authentication may include, but are not limited to, simple authentication based on site codes, trusted data formats, shared secrets, and/or the like. As can be appreciated, access control information is more sensitive and may require more involved validation via, for example, an encrypted exchange of access control information.”).
	(EINBERG et al., Paragraph [0012], “In one embodiment, the continuous authentication may be based on whether the wearable device is currently paired with a mobile device. For instance, continuous authentication may be allowed by determining that the wearable device is currently paired (at the time of detecting the wearable device and/or the mobile device) with a mobile device may (e.g., via Bluetooth.RTM. or some other wireless pairing protocol, etc.). In this example, when the pairing is broken or no longer current, the continuous authentication may be disabled, credentials may be revoked, access control decisions may be limited, etc., and/or combinations thereof. As can be appreciated, pairing may be broken manually (e.g., via a user selectively unpairing a device, etc.), automatically (e.g., via the mobile device, wearable device, access control reader, and/or other device detecting an unpairing condition, etc.), and/or in response to detecting or determining a number of conditions (location of the wearable device, location of the mobile device, access control decision updates, credential management rules, differences associated therewith, combinations thereof, and the like). In any event, the conditions and/or rules controlling the continuous authentication may be stored in a memory associated with the wearable device, the mobile device, an access control reader, an access control system, and/or the like.”).
	(EINBERG et al., Paragraph [0084], “The wearable device 104 and/or the mobile device 108 may be configured to operate in a particular manner based on whether each of the devices 104, 108 are detected within the same zone. For instance, each of the zones 404A-N may be associated with a different level of operability. If, for instance, both the wearable device 104 and the mobile device 108 are detected within the first zone 404A, continuous authentication may be allowed for the user 102 having the wearable device 104. However, if one of the wearable device 104 or the mobile device 108 is detected in a different zone (e.g., wearable device 104 in first zone 404A and mobile device 108 in zone 404B, etc.) the continuous authentication may be disabled. In some embodiments, when one of the devices 104, 108 is detected in an outer zone 404N or some other zone 412, an alert (e.g., audible, visual, tactile, etc., or combinations thereof) may be provided to the user 102 (e.g., via the wearable device 104, a communication device 124, and/or the mobile device 108, etc.). The alert may be configured to inform the user 102 that the device 104, 108 is separated from the user 102 by at least a significant distance 408N, etc.”).

As Per Claim 11: The rejection of claim 10 is incorporated and further EINBERG et al. teaches:
-  the one or more executables comprise: activating an alert; authenticating an edge-node; and terminating authentication of an edge-node. 
	(EINBERG et al., Paragraph [0084], “The wearable device 104 and/or the mobile device 108 may be configured to operate in a particular manner based on whether each of the devices 104, 108 are detected within the same zone. For instance, each of the zones 404A-N may be associated with a different level of operability. If, for instance, both the wearable device 104 and the mobile device 108 are detected within the first zone 404A, continuous authentication may be allowed for the user 102 having the wearable device 104. However, if one of the wearable device 104 or the mobile device 108 is detected in a different zone (e.g., wearable device 104 in first zone 404A and mobile device 108 in zone 404B, etc.) the continuous authentication may be disabled. In some embodiments, when one of the devices 104, 108 is detected in an outer zone 404N or some other zone 412, an alert (e.g., audible, visual, tactile, etc., or combinations thereof) may be provided to the user 102 (e.g., via the wearable device 104, a communication device 124, and/or the mobile device 108, etc.). The alert may be configured to inform the user 102 that the device 104, 108 is separated from the user 102 by at least a significant distance 408N, etc.”).

As Per Claim 12: The rejection of claim 11 is incorporated and further EINBERG et al. teaches:
-  the alert in an audible alert. 
	(EINBERG et al., Paragraph [0084], “The wearable device 104 and/or the mobile device 108 may be configured to operate in a particular manner based on whether each of the devices 104, 108 are detected within the same zone. For instance, each of the zones 404A-N may be associated with a different level of operability. If, for instance, both the wearable device 104 and the mobile device 108 are detected within the first zone 404A, continuous authentication may be allowed for the user 102 having the wearable device 104. However, if one of the wearable device 104 or the mobile device 108 is detected in a different zone (e.g., wearable device 104 in first zone 404A and mobile device 108 in zone 404B, etc.) the continuous authentication may be disabled. In some embodiments, when one of the devices 104, 108 is detected in an outer zone 404N or some other zone 412, an alert (e.g., audible, visual, tactile, etc., or combinations thereof) may be provided to the user 102 (e.g., via the wearable device 104, a communication device 124, and/or the mobile device 108, etc.). The alert may be configured to inform the user 102 that the device 104, 108 is separated from the user 102 by at least a significant distance 408N, etc.”).

As Per Claim 13: The rejection of claim 11 is incorporated and further EINBERG et al. teaches:
-  the authenticating the edge-node enables transmission of authenticated communications. 
	(EINBERG et al., Paragraph [0056], “In one embodiment, authentication may be required between the wearable device 104 and the reading device 112 before further communications are enabled. Additionally or alternatively, authentication may be required between the wearable device 104 and the mobile device 108 before further communications are enabled. In any event, the further communications may provide communications in which access control information (e.g., keys, codes, credentials, etc.) are shared. In some embodiments, the authentication may be provided via one-way or mutual authentication. Examples of authentication may include, but are not limited to, simple authentication based on site codes, trusted data formats, shared secrets, and/or the like. As can be appreciated, access control information is more sensitive and may require more involved validation via, for example, an encrypted exchange of access control information.”).

As Per Claim 14: The rejection of claim 11 is incorporated and further EINBERG et al. teaches:
-  the authenticating the edge-node enables access to authenticated applications. 
	(EINBERG et al., Paragraph [0012], “In one embodiment, the continuous authentication may be based on whether the wearable device is currently paired with a mobile device. For instance, continuous authentication may be allowed by determining that the wearable device is currently paired (at the time of detecting the wearable device and/or the mobile device) with a mobile device may (e.g., via Bluetooth.RTM. or some other wireless pairing protocol, etc.). In this example, when the pairing is broken or no longer current, the continuous authentication may be disabled, credentials may be revoked, access control decisions may be limited, etc., and/or combinations thereof. As can be appreciated, pairing may be broken manually (e.g., via a user selectively unpairing a device, etc.), automatically (e.g., via the mobile device, wearable device, access control reader, and/or other device detecting an unpairing condition, etc.), and/or in response to detecting or determining a number of conditions (location of the wearable device, location of the mobile device, access control decision updates, credential management rules, differences associated therewith, combinations thereof, and the like). In any event, the conditions and/or rules controlling the continuous authentication may be stored in a memory associated with the wearable device, the mobile device, an access control reader, an access control system, and/or the like.”).

As Per Claim 15: The rejection of claim 11 is incorporated and further EINBERG et al. teaches:
-  terminating authentication of an edge-node comprises terminating transmission of authenticated communications and terminating access to authenticated applications. 
	(EINBERG et al., Paragraph [0012], “In one embodiment, the continuous authentication may be based on whether the wearable device is currently paired with a mobile device. For instance, continuous authentication may be allowed by determining that the wearable device is currently paired (at the time of detecting the wearable device and/or the mobile device) with a mobile device may (e.g., via Bluetooth.RTM. or some other wireless pairing protocol, etc.). In this example, when the pairing is broken or no longer current, the continuous authentication may be disabled, credentials may be revoked, access control decisions may be limited, etc., and/or combinations thereof. As can be appreciated, pairing may be broken manually (e.g., via a user selectively unpairing a device, etc.), automatically (e.g., via the mobile device, wearable device, access control reader, and/or other device detecting an unpairing condition, etc.), and/or in response to detecting or determining a number of conditions (location of the wearable device, location of the mobile device, access control decision updates, credential management rules, differences associated therewith, combinations thereof, and the like). In any event, the conditions and/or rules controlling the continuous authentication may be stored in a memory associated with the wearable device, the mobile device, an access control reader, an access control system, and/or the like.”).
	(EINBERG et al., Paragraph [0017], “In some embodiments, the attachment state of wearable device may be associated with a time. Benefits of associating a time with the attachment state of the wearable device may allow an access control system to determine when a wearable device was put on, how long the wearable device was worn, an amount of time the wearable device was worn before being detached, a detachment time, combinations thereof, and/or the like (e.g., used in verifying that a wearable device has been worn during a specific time period by a prisoner, parolee, child, etc.). By way of example, a timer associated with the wearable device may record the amount of time that the wearable device has been attached to, and/or even detached from, a user. In some embodiments, a time stamp may be recorded each time a wearable device is attached and/or detached. In any event time information may be used by an access control system and/or the components thereof in making access control decisions and/or generating an access control report, etc.”).

As Per Claim 16: The rejection of claim 10 is incorporated and further EINBERG et al. teaches:
-  the determined event comprises: a pairing between the host edge-node and another edge-node; a receipt of an authentication request at the host edge-node; and/or an unresponsive edge-node, said unresponsive edge-node being unresponsive for a predetermined amount of time, to a verification communication transmitted by the host edge-node. 
	(EINBERG et al., Paragraph [0056], “In one embodiment, authentication may be required between the wearable device 104 and the reading device 112 before further communications are enabled. Additionally or alternatively, authentication may be required between the wearable device 104 and the mobile device 108 before further communications are enabled. In any event, the further communications may provide communications in which access control information (e.g., keys, codes, credentials, etc.) are shared. In some embodiments, the authentication may be provided via one-way or mutual authentication. Examples of authentication may include, but are not limited to, simple authentication based on site codes, trusted data formats, shared secrets, and/or the like. As can be appreciated, access control information is more sensitive and may require more involved validation via, for example, an encrypted exchange of access control information.”).
	(EINBERG et al., Paragraph [0012], “In one embodiment, the continuous authentication may be based on whether the wearable device is currently paired with a mobile device. For instance, continuous authentication may be allowed by determining that the wearable device is currently paired (at the time of detecting the wearable device and/or the mobile device) with a mobile device may (e.g., via Bluetooth.RTM. or some other wireless pairing protocol, etc.). In this example, when the pairing is broken or no longer current, the continuous authentication may be disabled, credentials may be revoked, access control decisions may be limited, etc., and/or combinations thereof. As can be appreciated, pairing may be broken manually (e.g., via a user selectively unpairing a device, etc.), automatically (e.g., via the mobile device, wearable device, access control reader, and/or other device detecting an unpairing condition, etc.), and/or in response to detecting or determining a number of conditions (location of the wearable device, location of the mobile device, access control decision updates, credential management rules, differences associated therewith, combinations thereof, and the like). In any event, the conditions and/or rules controlling the continuous authentication may be stored in a memory associated with the wearable device, the mobile device, an access control reader, an access control system, and/or the like.”).
	(EINBERG et al., Paragraph [0084], “The wearable device 104 and/or the mobile device 108 may be configured to operate in a particular manner based on whether each of the devices 104, 108 are detected within the same zone. For instance, each of the zones 404A-N may be associated with a different level of operability. If, for instance, both the wearable device 104 and the mobile device 108 are detected within the first zone 404A, continuous authentication may be allowed for the user 102 having the wearable device 104. However, if one of the wearable device 104 or the mobile device 108 is detected in a different zone (e.g., wearable device 104 in first zone 404A and mobile device 108 in zone 404B, etc.) the continuous authentication may be disabled. In some embodiments, when one of the devices 104, 108 is detected in an outer zone 404N or some other zone 412, an alert (e.g., audible, visual, tactile, etc., or combinations thereof) may be provided to the user 102 (e.g., via the wearable device 104, a communication device 124, and/or the mobile device 108, etc.). The alert may be configured to inform the user 102 that the device 104, 108 is separated from the user 102 by at least a significant distance 408N, etc.”).

As Per Claim 17: The rejection of claim 10 is incorporated and further EINBERG et al. teaches:
-  the stored event protocol is standardized. 
	(EINBERG et al., Paragraph [0008], “In one embodiment, the wearable device may be activated for continuous authentication when the wearable device is attached to a user. For example, the wearable device may be attached to a user's clothing, body, or other item that may remain in proximity to the user. This attachment may include clasping, pinning, connecting, or otherwise fastening the wearable device to be worn by the user. In some embodiments, the continuous authentication for a wearable device may be deactivated upon determining that the wearable device is detached and/or removed from being worn by a user. By way of example, when the wearable device is detected as being removed from a user, the authentication is broken and any credentials predicated upon that continuous authentication can be revoked, disabled, etc. In some embodiments, the revocation, disabling, or otherwise altering the authentication may be based on rules associated with the continuous authentication. In one embodiment, these rules may be received at the device and issued by an issuing authority (e.g., central system, etc.) upon detecting a wearable device that is to be configured for continuous authentication.”).

As Per Claim 18: The rejection of claim 10 is incorporated and further EINBERG et al. teaches:
- the stored event protocol is modifiable by a user. 
	(EINBERG et al., Paragraph [0008], “In one embodiment, the wearable device may be activated for continuous authentication when the wearable device is attached to a user. For example, the wearable device may be attached to a user's clothing, body, or other item that may remain in proximity to the user. This attachment may include clasping, pinning, connecting, or otherwise fastening the wearable device to be worn by the user. In some embodiments, the continuous authentication for a wearable device may be deactivated upon determining that the wearable device is detached and/or removed from being worn by a user. By way of example, when the wearable device is detected as being removed from a user, the authentication is broken and any credentials predicated upon that continuous authentication can be revoked, disabled, etc. In some embodiments, the revocation, disabling, or otherwise altering the authentication may be based on rules associated with the continuous authentication. In one embodiment, these rules may be received at the device and issued by an issuing authority (e.g., central system, etc.) upon detecting a wearable device that is to be configured for continuous authentication.”).
	Some user has inherently establish a set of rules for them to be in use.

As Per Claim 20: The rejection of claim 10 is incorporated and further EINBERG et al. teaches:
- the network is associated with a plurality of entities.
	(EINBERG et al., Paragraph [0053], “FIG. 1 is a diagram depicting an access control system 100 for authenticating a user 102 via wearable devices 104 in accordance with embodiments of the present disclosure. In one embodiment, the access control system 100 comprises at least one reading device 112, at least one wearable device 104, and at least one portable device 108. The reading device 112 may include an access data memory 116. The access data memory 116 may be configured to store access information, identification data, rules, program instructions, and/or other data associated with performing access operations of an access control system 100. In some embodiments, the reading device 112 may be configured to communicate with an access data memory 116 across a communication network 128. The access data memory 116 may be located remotely, locally, and/or locally and remotely, from the reading device 112.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No.: US 2018/0302416 A1 (EINBERG et al.).

As Per Claim 19: The rejection of claim 10 is incorporated and further EINBERG et al. does not explicitly teach the following limtation:
- the network is an internet of things ("IoT") network associated with one entity. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN A KAPLAN whose telephone number is (571)270-3170.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN A KAPLAN/Examiner, Art Unit 2434